Citation Nr: 1736154	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-05 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) at the housebound rate under 38 U.S.C.A. § 1114(s) from May 4, 2009.


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel






INTRODUCTION

The Veteran served on active duty from April 1988 to April 2008.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from July 2010, March 2012, and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a January 2015 statement, the Veteran requested a hearing before a Veterans Law Judge via videoconference.  However, in March 2016, the Veteran withdrew his request for a Board hearing.  Thus, the hearing request is deemed to be withdrawn.  38 C.F.R. § 20.704(d).

In a July 2016 decision, the Board, in pertinent part, granted entitlement to a total disability evaluation based on individual unemployability (TDIU) from May 1, 2008 to May 4, 2009, and denied a claim for entitlement to SMC.  

In a March 2017 Order, pursuant to a Joint Motion for Partial Remand, the United States Court of Appeals for Veterans Claims (Court) vacated the July 2016 Board decision with regard to the denial of entitlement to SMC from May 4, 2009.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The parties to the March 2017 Joint Motion for Partial Remand determined that the Board erred by not providing an adequate statement of reasons or bases by not fully explaining whether the Veteran was entitled to TDIU for his service-connected depression alone from May 4, 2009, and if so, whether the Veteran is entitled to SMC from May 4, 2009 in light of his other disabilities under 38 U.S.C.A. § 1114(s).  

A review of the evidence of record reveals that additional treatment records must be obtained prior to making a determination regarding whether the Veteran is entitled to SMC from May 4, 2009.  The claims file contains a September 2011 psychiatric evaluation from Valencia Psychiatry, which includes a notation that it was anticipated that the Veteran would transfer his outpatient medical and psychiatric treatment to the Veterans Affairs Outpatient Clinic in St. Augustine, Florida.  However, the claims file only contains VA dental treatment records from December 2013 and May 2014.  On remand, all VA treatment records must be obtained and associated with the claims file.

In addition, a July 2016 VA mental disorders examination report notes that the Veteran was being prescribed psychiatric medication from his "PCM" in Crescent Beach.  It was also noted that these records were not available for review.  On remand, the Veteran should be contacted and asked to identify the name and address of any private medical providers who have rendered treatment for his service-connected depressive disorder, including a "PCM" in Crescent Beach.  Thereafter, VA should make efforts to obtain any additional treatment records identified by the Veteran.            

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to identify the names and addresses of any private treatment providers who have recently treated him for his service-connected depressive disorder, including a provider located in Crescent Beach.  After securing any necessary VA Form 21-4142, Authorization and Consent to Release Information to VA, all identified pertinent records should be obtained and associated with the claims folder.  Attempts to procure these records should be documented in the claims file.

2.  Obtain all of the Veteran's VA treatment records from September 2011 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

3.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted in full, furnish the Veteran and his attorney with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




